Citation Nr: 0942344	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In January 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the claims.  The requested action has 
been completed, and the case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's claimed stressor events have not been 
sufficiently corroborated by credible supporting evidence.  

2.  The competent evidence of record does not show that the 
Veteran suffered a bilateral ankle strain during active 
military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A bilateral ankle strain was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 
3.303 (2009).
  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In December 2003 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims. In a subsequent 
March 2006 VCAA notice letter, the RO addressed the elements 
of degree of disability and effective date before the AMC 
readjudicated the Veteran's claims in September 2009.    

The Board further notes that the Veteran was provided with a 
copy of the March 2004 rating decision, the April 2005 
statement of the case (SOC), the February 2007 supplemental 
statement of the case (SSOC), and January 2008 Board remand, 
which cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  
The AMC also attempted to send the Veteran a copy of the 
September 2009 SSOC, but it was returned as undeliverable as 
addressed.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in March 
2004, obtained the Veteran's VA treatment records, and 
associated the Veteran's service treatment records (STRs), 
personnel records, and company's morning reports with the 
claims file.  The AMC requested the Veteran's private medical 
records but received a response that those records had been 
destroyed.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  



Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

PTSD

The Veteran contends that while he was on active military 
duty in April 1973, he was on patrol with other soldiers near 
the demilitarized zone in Korea when North Koreans fired on 
them.  The Veteran states that they had no ammunition with 
which to return fire.  Then, in July 1973, the Veteran claims 
that a tank in a convoy on the way to a field exercise drove 
off a mountain or cliff, killing Private First Class Riley 
and injuring two passengers.  He asserts that these stressors 
caused his PTSD.

The evidence necessary to establish that a claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2009).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The Board notes that the Veteran does not contend and the 
evidence does not show that he engaged in combat with the 
enemy during his period of active military service.  Indeed, 
the Veteran is not in receipt of any awards or decorations 
indicative of participation in combat and his service outside 
of a combat zone also does not indicate combat service.  
Thus, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of his 
claimed stressors. 

A review of the evidence of record, however, reveals that the 
Veteran's claimed stressor events have not been independently 
corroborated by credible supporting evidence.  The RO and AMC 
made several attempts to verify the Veteran's stressors by 
obtaining the Veteran's unit's morning reports and asking the 
Joint Services Records Research Center (JSRRC) and National 
Personnel Records Center to review the Veteran's unit's 
records to determine whether incidents similar to the 
Veteran's claimed stressors occurred.  The JSRRC reported 
that Specialist Four Durant was the only casualty related to 
an accident involving a government vehicle in Korea for the 
period from May 1, 1973, through October 31, 1973.  
Additionally, morning reports revealed only that Private 
Ramaker was killed when a personnel carrier overturned in 
April 1973.  During these efforts, neither the RO nor the AMC 
were able to confirm that the Veteran received North Korean 
fire without any ammunition to defend himself or that Private 
First Class Riley was killed when his tank drove off a 
mountain or cliff.

As the Veteran's claimed stressors have not been verified, 
the preponderance of the evidence weighs against the claim, 
and service connection for PTSD is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Bilateral Ankle Strain

In a March 2004 statement, the Veteran stated that he injured 
his ankles when he jumped off the back of an army truck 
during basic training at Fort Leonard Wood in 1972.  He 
claims that he went to sick call the following day because 
his ankle was swollen and he could not get his boots on.  
After reviewing the evidence, the Board finds that the weight 
of the evidence preponderates against the Veteran, and his 
claim of entitlement to service connection for a bilateral 
ankle strain is denied for the following reasons.  

The Veteran's treatment providers have in fact diagnosed him 
with chronic pain in his ankles and ankle pain.  A March 2004 
compensation and pension examiner found that he had bilateral 
ankle sprains and degenerative joint disease of the left 
ankle.  The Veteran received treatment from a private 
practitioner, but that physician did not retain the Veteran's 
medical records.  Nevertheless, the Veteran is able to 
satisfy the first element required to substantiate a claim 
for service connection, a current disability.  However, the 
record is still void of any in-service complaints or 
treatment for the Veteran's ankle disabilities, and the 
record does not contain a competent medical opinion providing 
a nexus or relationship between the purported in-service 
injury and the Veteran's current disabilities.  

To be sure, although the Veteran claims he was treated at 
Fort Leonard Wood's sick call, his STRs do not contain any 
records of that treatment.  Furthermore, the Veteran's feet 
and lower extremities were found clinically normal at his 
July 1974 separation examination.  The Veteran also denied 
that he had ever had swollen or painful joints; bone, joint, 
or other deformities; or foot trouble on his separation 
examination's report of medical history, on which he also 
wrote that he was in good health.  Then, in August 1974, the 
Veteran confirmed that there had been no change in his 
medical condition since the July 1974 separation examination.  
Thus, the Veteran's STRs, including his separation 
examination, do not contain any notations regarding the 
Veteran's claimed in-service ankle injuries.      

Since the evidence of record does not establish an injury in 
service, the Board finds the preponderance of the evidence 
weighs against the Veteran's claim.  Therefore, service 
connection for a bilateral ankle strain is not warranted, and 
the Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for posttraumatic 
stress disorder is denied.

2.  Entitlement to service connection for bilateral ankle 
strain is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


